DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al PN 5,914,957 in view of Rademacher PN 6,804727.
In regards to claim 1:  Dean et al teaches an integrated circuit (one of the nodes) arranged among a plurality of integrated circuits (all the other nodes), wherein the integrated circuit is topologically indistinguishable (“identical servant nodes” Abstract) from at least one other integrated circuit of the plurality of integrated circuits (figure 1) from a perspective of the host (Master) circuit, and the other circuits, and wherein the integrated circuit and plurality of integrated circuits are communicably coupled with the host circuit via a shared communication bus (20 or alternatively 28, 34, 38, 44 and 48 taken together).  Dean et al does not teach deriving a “topologically unique identifier by performing an input measurement of a stimulus provided by a host circuit”  Dean et al states “the master node 10 assigns unique node identifiers (or node addresses) to each of the servant nodes, which is referred to as network or servant configuration. The master configures the servant nodes 12-18, one at a time, sequentially and individually, in a clockwise (CW) or top-down direction by sending configuration messages on the shared bus 20 and configuration enable signals on the unshared link.” Thus the identifier is assigned by the host as opposed to derived by the servants.  Rademacher teaches the device calculating/deriving the unique identification code.  “This unique identification code may also be calculated according to some random number generation scheme. For example, a time lapse between power application to the peripheral device and a second, user initiated event detected by the peripheral device can provide a number of sufficient randomness for use as the unique identification code”.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the device derive the address/unique identification.  Because this would have alleviated the host/master from having to derive the address for each and every slave/servant node.
In regards to claim 2:  Dean et al teaches a single dimensional array of nodes.
In regards to claim 3:  Rademacher teaches performing an input measurement “time-lapse”.
In regards to claim 4:  a time-lapse is “a binary input measurement or a non-binary input measurement, and wherein performing a non-binary input measurement comprises one or more of detecting an input measurement value relative to a host command and a prior input measurement, detecting an input measurement value relative to one or more thresholds, or detecting an input measurement value delay relative to a clock”
In regards to claim 5:  Rademacher teaches the second signal i.e. the user input being generated local to the node as opposed to being a command received from the host.  Dean et al however teaches a message (which is a command Column 7 lines 1-12) is broadcast telling the next node in the counter clockwise direction “You are N” where in N is the unique identifier of the Node.  It would have been obvious to have the second signal (the one ending the time-lapse) be a command from the host because this would have alleviated the user from pressing a button on each peripheral and automated the address assignment.
In regards to claim 6:  Dean et al teaches the nodes being arranged in a chain (28 => 34 => 38 => 44 => 48).
In regards to claim 7:  Dean et al assigns “You are N” to the head of the chain then increments N for each node in a counter clockwise direction.  Dean et al teaches enabling the “You are N” but does not expressly teach an enable “bit”.  Official notice is taken that enable bits are the standard means of applying an enable signal.
In regards to claim 8:  Dean et al teaches communicating via the shared bus 20 Rademacher teaches responding with the address over the peripheral bus.
In regards to claim 9:  Dean et al teaches propagating the command and enable to each node in order in a CCW direction.
In regards to claim 10:  Rademacher teaches the power on signal as the first signal that is shares to all the nodes.
In regards to claim 11:  Dean et al teaches at least one signal is generated uniquely (the “you are N” signal) and propagated to each node.
In regards to claim 12:  Dean et al taches the “you are N” signal is input via one or more pins, inputs and also output via the output. 
In regards to claims 13-15:  Dean et al and Rademacher both teaches after the unique identifier is set using the unique identifier to address the nodes.
In regards to claim 17:  Dean et al teaches transferring data/commands/messages to each of the nodes from the host circuit.
In regards to claim 18:  Dean teaches broadcasting commands (column 5 lines 14-32).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al PN 5,914,957 in view of Rademacher PN 6,804727 as applied to claim 16 above, and further in view of Do et al PN 2006/0087474.
In regards to claim 16:  Dean teaches each node performing a function but does not teach the nodes having features based on location.  Do et al teaches plural clients/nodes connected together with each node having “location based functions” (Para [0022]).  It would have been obvious to allow location based functions because this would have prevented all devices from functioning identically.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al PN 5,914,957 in view of Rademacher PN 6,804727 as applied to claim 16 above, and further in view of Kato PN2002/0184385.
In regards to claims 19-20:  Dean et al teaches broadcasting commands.  Dean et al also teaches IDs but does not teach first and second broadcast IDs.  A broadcast ID is not necessary in a system with only one device capable of broadcasting.  Kato teaches “As shown in FIG. 27, the data portion 2704 may include a first broadcast ID 2706 and a second broadcast ID 2708. The portion following a broadcast IDs 2706, 2708 may include a portion of information to be transferred to a portable computing device 107 and/or may include information to be transferred to a portable computing device 107 of a particular capability, such as, of example, a particular platform type, or to a portable computing device 107 that has downloaded a particular version of a client 121.”  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include broadcast IDs because this would have allowed separate devices the capability of performing a broadcast.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mudulodu et al PN 2019/0239068 teaches “a Physically Uncloneable Function (PUF), which is a unique identifier derived from a physical characteristic of the device provided as a unique identifier and maintained by the device and is also known only to the device database 114.”
Kuo et al PN 10,116,739 teaches a server derives a unique identifier for a host and assigns it to the host.
Potkonjak PN 7,017,043 teaches “If two nodes cannot be distinguished using the proposed set of rules, random unique identifiers may be assigned to these nodes.”
Farchmin PN 2004/0166881 teaches “Once WID 30 location is determined a location based function is performed.”
Packer PN 6,754,720 teaches “issuing, by a host computer, a broadcast command to the expanders in the I/O subsystem, the broadcast command indicating an automatic addressing mode to automatically assign addresses to the expanders;”
Shin et al PN 5,101,480 teaches all the nodes are homogenous “all of the nodes are topologically identical”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187